           Case 1:16-cv-00552-JLT Document 31 Filed 12/22/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRYAN RUSSELL PENDERGAST,                      )   Case No.: 1:16-cv-0552 JLT
                                                    )
12                  Plaintiff,                      )   ORDER GRANTING COUNSEL’S MOTION
                                                    )   FOR ATTORNEY FEES PURSUANT TO
13          v.                                      )   42 U.S.C. § 406(b)
                                                    )
14   ANDREW M. SAUL,                                )   (Doc. 29)
     Commissioner of Social Security,               )
15                                                  )
                    Defendant.                      )
16
17          Cyrus Safa, counsel for Plaintiff Adolfo Lugo, seeks an award of attorney fees pursuant to 42

18   U.S.C. § 406(b). (Doc. 29) Neither Plaintiff nor the Commissioner of Social Security have opposed

19   the motion. For the following reasons, the motion for attorney fees is GRANTED.

20   I.     Relevant Background

21          In 2016, Plaintiff entered into a contingent fee agreement with the Law Offices of Lawrence D.

22   Rohlfing. (Doc. 29-1 at 1) Plaintiff indicated that he agreed his was entitled to “25% of the backpay

23   awarded upon reversal of the unfavorable ALJ decision for work before the court.” (Id., emphasis

24   omitted) The agreement also indicated counsel may seek compensation under the Equal Access to

25   Justice Act, and the amount awarded would be credited to Plaintiff. (Id.)

26          On April 19, 2016, Plaintiff filed a complaint for review of the administrative decision denying

27   an application for Social Security benefits. (Doc. 1) The Court found the administrative law judge

28   “failed to apply the proper legal standards” in evaluating the medical record. (Doc. 25 at 1, 14-17)

                                                        1
           Case 1:16-cv-00552-JLT Document 31 Filed 12/22/20 Page 2 of 4


 1   Thus, the Court remanded the matter for further proceedings pursuant to sentence four of 42 U.S.C. §

 2   405(g) on July 17, 2017. (Id. at 18) Following the entry of judgment in favor of Plaintiff (Doc. 22), the

 3   Court awarded $3,000.00 in attorney fees pursuant to the Equal Access to Justice Act. (Doc. 28 at 1)

 4           Upon remand, the administration issued a partially favorable decision, finding Plaintiff was

 5   entitled to $89,920.00 in past-due benefits. (Doc. 29-3 at 2) Mr. Safa reports that the Law Offices of

 6   Lawrence D. Rohlfing “received an electronic message which included a Form SSA-1099 which

 7   indicate[d] attorney fees in the amount of $22,4550.00.” (Doc. 29 at 15, Safa Decl. ¶ 4)

 8           Counsel filed the motion now before the Court on December 2, 2020, seeking approximately

 9   10% of the past-due benefits, in the amount of $9,000.00. (Doc. 29 at 5) Mr. Safa also indicated he

10   would credit Plaintiff the amount of fees previously awarded under the EAJA. (Id. at 1) Plaintiff was

11   served with the motion and informed of the right to file a response to indicate whether he agreed or

12   disagreed with the requested fees within fourteen days. (Id. at 2, 17) Plaintiff has not opposed or

13   responded to the motion for fees. The Commissioner filed a response to the motion on December 3,

14   2020, indicating “[t]he Commissioner was not a party to the contingent-fee agreement between Counsel

15   and Plaintiff and therefore is not in a position to either assent to or object to the § 406(b) fees that

16   Counsel seeks from Plaintiff’s past-due benefits.” (Doc. 30 at 2)

17   II.     Attorney Fees under § 406(b)

18           An attorney may seek an award of fees for representation of a Social Security claimant who is

19   awarded benefits:

20           Whenever a court renders a judgment favorable to a claimant under [42 USC § 401,
             et seq] who was represented before the court by an attorney, the court may determine
21           and allow as part of its judgment a reasonable fee for such representation, not in
             excess of 25 percent of the total of the past-due benefits to which the claimant is
22           entitled by reason of such judgment. . . .

23   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

24   controls fees awarded for representation of Social Security claimants). A contingency fee agreement

25   is unenforceable if it provides for fees exceeding the statutory amount. Gisbrecht, 535 U.S. at 807

26   (“Congress has provided one boundary line: Agreements are unenforceable to the extent that they

27   provide for fees exceeding 25 percent of the past-due benefits.”).

28   ///

                                                           2
            Case 1:16-cv-00552-JLT Document 31 Filed 12/22/20 Page 3 of 4


 1   III.   Discussion and Analysis

 2          District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

 3   Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

 4   contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

 5   particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

 6   the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

 7   consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

 8   excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

 9   Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

10          Plaintiff entered into the contingent fee agreement in which he agreed to pay twenty-five

11   percent of any awarded past-due benefits. (Doc. 29-1 at 1) Counsel accepted the risk of loss in the

12   representation and expended a total of 17.2 hours while representing Plaintiff before the District Court.

13   (Doc. 29 at 5) Due to counsel’s work, the action was remanded further proceedings, and Plaintiff

14   received a favorable decision. For this, Mr. Safa requests a fee of $9,000, which is approximately

15   10.1% of the past-due benefits owed. (Doc. 29 at 6) Because counsel intends to refund the $3,000.00

16   that was previously paid under the EAJA, the net cost to Plaintiff is $6,000. (See id. at 13) Finally,

17   although served with the motion and informed of the right to oppose the fee request (id. at 17), Plaintiff

18   did not file oppose the request and thereby indicates an implicit belief that the total amount requested

19   for attorney fees is reasonable

20          Significantly, there is no indication that counsel performed in a substandard manner or engaged

21   in severe dilatory conduct. Plaintiff was able to secure a remand for payment of benefits following the

22   appeal, including an award of past-due benefits. Finally, the fees requested do not exceed twenty-five

23   percent maximum permitted under 42 U.S.C. §406(b) or the amount agreed upon by counsel and

24   Plaintiff. (See Doc. 29-1 at 1)

25   IV.    Conclusion and Order

26          Based upon the tasks completed and results achieved following the remand for further

27   proceedings, the Court finds the fees sought by Mr. Safa and the Law Offices of Lawrence D. Rohlfing

28   are reasonable. Accordingly, the Court ORDERS:

                                                         3
         Case 1:16-cv-00552-JLT Document 31 Filed 12/22/20 Page 4 of 4


 1        1.    Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

 2              $9,000.00 is GRANTED;

 3        2.    The Commissioner shall pay the amount directly to Counsel, the Law Offices of

 4              Lawrence D. Rohlfing; and

 5        3.    Counsel SHALL refund $3,000.00 to Plaintiff Bryan Russell Pendergast.

 6
 7   IT IS SO ORDERED.

 8     Dated:   December 22, 2020                        /s/ Jennifer L. Thurston
 9                                                UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
